DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.  Claims 1-6, 8, 9, 12-17, 19, 20 and 189-201 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 April 2021 was filed after the mailing date of the Notice of Allowance on 13 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-6, 8, 9, 12-17, 19, 20 and 189-201 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-6, 8, 9, 12-17, 19, 20 and 189-201, while the prior art teaches an apparatus for treating reflux disease in a human or animal mammal patient, by restricting movement of the cardia, the apparatus comprising: an implantable movement restriction device being adapted for treating reflux disease in a human or animal mammal patient, by restricting the movement of the cardia, the implantable movement restriction device having an outer surface including a biocompatible material, the movement restriction device being adapted to rest with at least a part of its outer surface against the patient's stomach fundus wall, and being adapted to be kept in place contacting the stomach fundus wall without restricting food passage in the stomach of the patient when implanted and in function, and in a position between the patient's diaphragm and the fundus wall, such that movement of the cardiac notch of the patient's stomach towards the patient's diaphragm is restricted, when the movement restriction device is implanted in the patient, to thereby prevent the cardia from sliding through the patient's diaphragm opening into the patient's thorax, the movement restriction device being adapted to contact directly or indirectly the diaphragm muscle to prevent such sliding of the cardia through the patient’s diaphragm, so as to maintain supporting pressure against the patient's cardia sphincter muscle exerted from the patient's abdomen, the movement restriction device having a maximal volume of less than 200cc, wherein the movement restriction device is adapted to be secured to the patient’s esophagus, preventing such sliding of the cardia through the patient’s diaphragm by keeping the movement restriction device secured to the esophagus in said position, when the movement restriction device is implanted, wherein the apparatus comprises an esophagus fixation device that, when implanted in the patient with the movement restriction device, is adapted to secure the movement restriction device to the esophagus close to the patient's angle of His, and wherein the movement restriction device is adapted to be fully invaginated in at least a portion of the fundus stomach wall from an outside of the patient's stomach wall, the prior art of record does not teach or fairly suggest an apparatus for treating reflux disease in a human or animal mammal patient, by restricting movement of the cardia as claimed by Applicant, wherein the implantable movement restriction device is adapted to be kept in place contacting the stomach fundus wall without reducing food passage in the stomach.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791